ADVISORY ACTION
The present Office Action is responsive to the After-Final Amendment received on July 29, 2022.	
AFCP 2.0 Request - Granted
	Applicants’ request to have the After-Final Amendment considered under AFCP 2.0 is noted and granted.
Election/Restrictions
Claims 7-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 25, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Bidshahri et al. (The Journal of Molecular Diagnostics, March 2016, vol. 18, no. 2, pages 190-204) in view of Mokarram et al. (Mol. Biol. Rep., 2014, vol. 41, pages 2835-2844), made in the Office Action mailed on May 3, 2022 is maintained for the reasons of record. 
Applicants’ arguments presented in the After-Final Amendment received on July 29, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
The general method of mutation detection disclosed by Bidshahri et al. is summarized by their Figure 2B, reproduced below):

    PNG
    media_image1.png
    397
    418
    media_image1.png
    Greyscale
With regard to claim 1, Bidsharhi et al. teach a method of detecting mutations in target nucleic acid region form a DNA sample via digital PCR (“[w]e report here a diagnostic technology that leverages the unique capabilities of ddPCR to rapidly and effectively discriminate patients carrying wild-type (WT) BRAF from those carrying a BRAFV600E mutation or any other V600 mutation.”, page 191, 2nd column; “simple and inexpensive two-well droplet digital PCR assays …”, Abstract), comprising:
a pair of primers suitable for amplifying said target nucleic acid fragment of the DNA sample including the mutation (see above FP and RP that flank the region containing the mutation, V600 in BRAF gene; “[f]orward and reverse primer were designed with the use of Pimer3.  Primers were used to amplify a 165-bp fragment that spanned across the V600 codon were designed within the BRAF intron/exon 15 boundary…”, page 192, 2nd column);
a first MS hydrolysis probe, labeled with a first fluorophore, wherein said first MS hydrolysis probe is complementary to a wild-type sequence harboring the mutation location (see LNA V600 WT probe that is labeled with HEX, anneals to the region harboring the mutation BRAF V600, wherein the probe is completely complementary to the wildtype sequence but mismatches against a mutation (if present); “dual-labeled hydrolysis probes against WT BRAF over the hot-spot oncogenic region within codons 598-603 … WT-specific probes is expected to show sufficiently low cross-reactivity to any known V600 mutation that MT and WT alleles can be unequivocally discriminated”, page 192, 1st column); and
a second oligonucleotide reference probe (REF) hydrolysis probe, labeled with a second fluorophore (see “consensus probe” in Figure 2B above, FAM label), wherein said second oligonucleotide (REF) probe is complementary to a wildtype sequence of said target nucleic acid located outside of the mutation region (see Figure 2B; also, “consensus probe, a 16-nucleotide (nt) 6-carboxyfluorescein (FAM) or hexachloro-fluorescein (HEX)- labeled/Black-Hole Quencher 1-quenched probe that spanned BRAF codons 607 to 612, was designed using the melting thermodynamics model … combinations of LNA substitutions needed to limit probe length to within a highly conserved region of exon 15 and to achieve a melting temperature (Tm) of approximately 66oC to 67oC when duplexed to WT BRAF …”, page 192, 2nd column).
With regard to claims 3 and 5, the target DNA a genomic tumor DNA (“FFPE tissues from … metastatic CRC patients were obtained”, page 192, 2nd column, bottom paragraph).

    PNG
    media_image2.png
    384
    349
    media_image2.png
    Greyscale
	With regard to claim 6, the step of measuring the signal comprises measuring the fluorescence signals associated with REF and MS probes, wherein the maximal fluorescence intensity associated with both REF and MS probe indicates the presence of a wild-type mutation in the target DNA, while a shift in the fluorescence intensity associated with the MS probe indicates the presence of a mutation in target DNA (see below from Fig. 2B):
As seen, when wildtype sequence is present in the target DNA harboring the BRAF V600 mutation, both labeled probes are hydrolyzed, yielding maximal fluorescence intensity from respective probes (right top region).  However, when a mutation is present, the HEX labeled probe that covers the mutation harboring region is not annealed, and the fluorescence intensity becomes shifted (left top region).
	Bidshahri et al. do not explicitly teach that their method should be applied for detecting all types of mutations known in the art.  Consequently, Bidshahri et al. do not explicitly teach that their method is employed for detecting mutations in the microsatellite regions, such as those recited in claim 4.
	Bidshahri et al. do not explicitly teach that DNA being analyzed is constitutional DNA (claim 2).
	Mokarram et al. evidence a well-established desire in the art to assay for mutations in microsatellite regions of a genomic DNA:
“Most cases of CRC [colorectal cancer] arise through the CIN pathway … which is characterized by imbalances in chromosome number (aneuploidy) and loss of heterozygosity (LOH) which cause adenoma progression to carcinoma … MSI [microsatellite instability] is detected in about 12-17% of nonfamilial CRC … Approximately, 3% of all CRC (…HNPCC), have distinctive germline mutations in one of MMR system genes (MLH1, MSH2, MSH6, and PMS2) …”, page 2836, 1st column)

Mokarram et al. also teach that BAT-25 and BAT-26 are candidate markers as they are nearly monomorphic (page 2836, 2nd column)
	Mokarram et al. teach the use of various means to detect the presence of mutations in the microsatellite region, such as PCR (MSI typing via HPLC, via real-time PCR/melting point analysis, see page 2837, bottom paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bidshahri et al. with the knowledge and desire present in the art, as evidenced by Mokarram et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Presently, Bidshahri et al. teach a new method of detecting the presence of mutations in a nucleic acid region known to harbor mutations, wherein the artisans, instead of designing a mutation-specific probe, employ two wildtype-specific probes, each of which are labeled, and hydrolyzed.
By doing so, the artisans demonstrate that mutations can be detected with high specificity and sensitivity:
“we achieve a sensitivity of 0.5% MF when the assay is applied to gDNA isolated from FFPE …at least 3.5-fold better than that provided than that provided by the best NGS technology currently available to clinics” (page 201, 2nd column)

	While it is true that Bidshahri et al. did not apply their method to detect every known types of mutations known in the art, the artisans taught the basis on which their assay can be adopted for detecting other mutations.  Specifically, Bidshahri et al. explicitly teach that a first wild-type, labeled probe which anneals to the wild-type sequence should cover the area in which the mutations are known to be present and the it should be designed to be able to discriminate between wildtype and mutants; and that a second consensus, labeled probe, which is also directed to wildtype region which lies outside of the regions known to harbor mutations.
	Based on such a teaching, one of ordinary skill in the art would have been able to recognize that for detection of microsatellite mutations, such as the ones disclosed by Mokarram et al., the first labeled probe should be designed to be specific for the microsatellite sequence which does not contain mutations (i.e., wildtype) and the second consensus probe should be designed for the wildtype sequence of the DNA which lies outside of the region where microsatellite mutations are found.
	One of ordinary skill in the art would have expected that the end result would have produced the same types of fluorescence patterns, wherein if the mutation is present, whether BRAF 600V or microsatellite mutation, the first labeled probe would not anneal, thereby presenting a fluorescence pattern that is produced form the consensus probe, whereas if the mutation is absent, both probes would anneal and produce a fluorescence pattern resulting from both probes.
	As to the detecting the mutations from constitutional DNA or somatic, one of ordinary skill in the art would have been motivated to detect the mutation of all such DNAs as mutations responsible for causing diseases, such as cancers would have been important in disease diagnosis and treatment.
	For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection (page 5, Response).
	Applicants state that the method of the present invention “is based on the ability of the MS hydrolysis probe to bind properly to the wild-type microsatellite sequence while preventing hybridization in the presence of a mutation in the microsatellite sequence in a digital PCR assay” (page 5, Response).
According to Applicants, due to the repetitive sequences, high-false positive artifacts can be generated by polymerase slippage, “it would have been expected that the probe covering the microsatellite would slip over the repeat sequence such that efficient or reliable hybridization of the probe could not be obtained, such that mutant and wild-type sequence would not be unequivocally discriminated” (page 6, Response). 
For support of the above, Applicants refer to a publication by Hosseinzadeh-Colagar et al. which purportedly mentions that polymerase slippage was shown in amplification of long and short tandem repeats (page 6, Response).
These arguments have been carefully considered but they have not been found persuasive.
	The probe’s specificity, in part, is determined based on its sequence complementarity to the target nucleic acid.  Therefore, the strength of the probe’s ability to stay annealed to the target nucleic acid is based on the number of complementary bases the probe has against the target nucleic acid.  In addition, the location of where the mismatch occurs plays a significant role in the ability of the probe to stay bound to the target nucleic acid.  The art is replete with knowledge that placing a mismatch in the center of a probe disrupts the probe’s ability to stay annealed than mismatches which may be present at the termini.
In addition, as Applicants are well aware, Bidshahri et al. also teach that their probes employ an LNA base in the middle of the reactive sequence in order to further discriminate the mismatch, ensuring minimal cross-reactivity as LNA are known to be highly discriminatory against mismatches.
“LNA/DNA chimera.  Either of these WT-specific probes is expected to show sufficient low cross-reactivity to any known V600 mutation that MT and WT alleles can be unequivocally discriminated.  We show that this essential capability is not provided by the standard pure-DNA probe but is fully realized by the LNA-substituted probe when applied in a ddPCR format.” (page 192, 1st column, Bidsharhi et al.)

	Not that the ordinarily skilled artisan needed to employ an LNA substitution to practice the invention of Bidshahri et al., but in cases where discrimination was difficult to achieve, one of ordinary skill in the art would have had the available prior art solutions to achieve the specificity as needed.
	The Office therefore, maintains that one of ordinary skill in the art would have had a reasonable expectation of success at combining such well-known knowledge so as to device a wildtype probe which show complementarity to the wild type target whilst having a mismatch base for a mutant in an area which would disrupt the probe’s stability.
	As to Applicants’ contention regarding polymerase slippage, the polymerase slippage has nothing to do with the probes but during the amplification process that produce the amplification product:
“studies have shown that the replication slippage in amplification of long and short tandem repeats.  It also has been observed that a replication slippage occurs during in vitro amplification of microsatellite sequences and appears as a minor product that differs in size from main product called ‘stutter bands’ or ‘shadow bands’” (page 168, Hosseinzadeh-Colagar et al.)

	In other words, if the polymerase slippage in fact occurs, it would also occur in Applicants’ own amplification reaction as the probes utilized by Applicants do not prevent such from occurring nor does the specification indicate that the probes are responsible for reducing potential polymerase slippage.
	As Applicants are well aware, TaqMan probes have been used in the art to also detect a single nucleotide polymorphism, which specifically detects a single base change in a target nucleic acid.  The art is replete with such a teaching.
	Therefore, there simply is no merit to Applicants’ contention that one of ordinary skill in the art would not have had a reasonable expectation of success that TaqMan probe (which is specific enough to detect a single base change) could be used to detect mutations from a sequence region simply because they were made of multiple repeat sequences within a microsatellite.
	As to Applicants’ discussion on Mokarram, the artisan was cited to demonstrate the art’s recognition that microsatellite was an important region of detection (see below from page 7 of the Office Action mailed on May 3, 2022):

    PNG
    media_image3.png
    368
    962
    media_image3.png
    Greyscale

	Therefore, for the above reasons, the arguments are not deemed persuasive and the rejection is maintained.
Conclusion
	No claims are allowed. 
	Under AFCP 2.0, Applicants are entitled to a telephonic interview should Applicants choose.  Should the need arise, Applicants are encouraged to contact the undersigned to arrange for one.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 8, 2022
/YJK/